FILED
                             NOT FOR PUBLICATION                            APR 03 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MARIO GUSTAVO VEGA-ISLA,                         No. 11-72484

               Petitioner,                       Agency No. A088-451-944

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 12, 2013 **

Before:        PREGERSON, REINHARDT, and W. FLETCHER, Circuit Judges.

       Mario Gustavo Vega-Isla, a native and citizen of Peru, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for withholding of removal.

We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006).

We grant the petition for review and remand.

      Substantial evidence does not support the BIA’s determination that the

persecution Vega-Isla suffered was based solely on criminal extortion of

merchandise. Vega-Isla’s asylum application statement and credible testimony

established his actual or imputed political opinion was “at least one central reason”

for the confrontations, death threats, robbery, assault, pursuit, and continuing

interest from Shining Path guerrillas. See Hu v. Holder, 652 F.3d 1011, 1017,

1019 (9th Cir. 2011) (“[e]ven though there might have been multiple motivations

for the [mistreatment of petitioner] his credible testimony compels a finding that

one of the central reasons for his alleged persecution was because of a protected

ground”).

      Thus, we grant Vega-Isla’s petition for review, and remand his withholding

of removal claim to the BIA for further proceedings consistent with this

disposition. See INS v. Ventura, 537 U.S. 12, 16-18 (2002) (per curiam).

      PETITION FOR REVIEW GRANTED; REMANDED.




                                           2                                       11-72484